Citation Nr: 1212407	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO. 09-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to increased evaluation for bilateral hearing loss disability, initially rated as noncompensable prior to October 28, 2009 and rated as 30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1959 to August 1961. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA). In December 2009, the Veteran testified during a hearing before RO's Decision Review Officer and in May 2010 he testified before the undersigned Acting Veterans Law Judge in a hearing at the RO. Transcripts of both hearings are of record. The appeal was remanded for additional development in January 2011.

Since the last supplemental statement of the case (SSOC) was issued in August 2011, new VA treatment records were associated with the claims file. These records are not related to this claim, with the exception of records from May 2010 which were already of record. Even if this case were not being remanded, no waiver of RO review would be required. 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for a higher rating for bilateral hearing loss is warranted. 

The last VA audiological evaluation of record is dated in June 2008. Thereafter, the RO increased the rating to 30 percent based on a private audiological evaluation dated in October 2009. 


The Board remanded this claim in January 2011 because the Veteran stated he had undergone a VA audiological evaluation at the VA Medical Center (VAMC) in Ann Arbor, Michigan in July 2010, but that examination report was not of record. The Board ordered that the July 2010 evaluation should be associated with the claims file. The Board ordered that, if a report of audiological evaluation in July 2010 as cited by the Veteran could not be obtained, the Veteran should be afforded a new evaluation. The RO obtained a May 2010 audiological evaluation, which may have been the examination the Veteran recalled (no July 2010 evaluation was found), but the speech discrimination testing was not conducted in accordance with the Maryland CNC. As a result, the Veteran's claim for an increased evaluation was denied in an August 2011 SSOC. If the RO felt that the May 2010 audiological evaluation was insufficient, it should have ordered a new VA examination. Remand is now required so that such an examination can be scheduled. See Stegall v. West, 11 Vet. App. 268 (1998) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Given the amount of time that will pass while this Remand is processed, the RO should assure that current VA treatment records are associated with the claims file. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Ann Arbor, Michigan VAMC any outstanding records pertaining to the Veteran's bilateral hearing loss,. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file. 

2. The RO should arrange for the Veteran to undergo a new audiological evaluation at a VA medical facility. Audiometry and speech discrimination testing must be accomplished in accordance with the Maryland CNC. The audiologist should set forth all evaluation findings in a printed (typewritten) report, and should specifically note the effect of the Veteran's hearing disability on occupational functioning and daily activities. 

3. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268  (1998). 

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the higher rating claims on appeal in light of all pertinent evidence and legal authority. The RO's adjudication of the claims should include consideration of whether "staged rating," pursuant to Fenderson (cited to above), is appropriate. 

5. If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

